DETAILED ACTION


Allowable Subject Matter
Claims 2-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including an optical unit comprising: a plurality of light sources; a plurality of first lenses integrally formed, respectively arranged to correspond to each of the light sources, condensing light from the corresponding light sources, and forming corresponding light source images on a predetermined virtual plane; a second lens projecting projected images of the light source images forward; and a light-shielding member comprising an extending portion extending between two adjacent first lenses in the plurality of first lenses, an end of the extending portion being within the first lenses so that the light-shielding member shielding light passing through one of the first lenses so as not to enter the other one of the first lenses, wherein the light-shielding member comprises a projecting portion projecting outside from a rear surface of the first lenses facing the light sources in a thickness direction of the first lenses, and the light-shielding member that comprises the extending portion and the projecting portion is formed in a wedge shape that increases in thickness toward the rear surface of the first lenses.  The best prior arts of record, Miki and Yamashita, collectively disclose the claimed invention but Examiner does not find sufficient reason or motivation to modify the optical unit in Miki such that an end portion of the extending portion of the light shielding member 32 be within the first lenses 30 and wherein both the extending portion and projecting portion are formed in a wedge shape that increases in thickness toward the rear surface of the first lenses.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 4, 6, 8, 10, 12 and 14 are allowable in that they are dependent on, and further limit claim 2.
Regarding claim 3, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including an optical unit comprising: a plurality of light sources; a plurality of first lenses integrally formed, respectively arranged to correspond to each of the light sources, condensing light from the corresponding light sources, and forming corresponding light source images on a predetermined virtual plane; a second lens projecting projected images of the light source images forward; and a light-shielding member comprising an extending portion extending between two adjacent first lenses in the plurality of first lenses, an end of the extending portion being within the first lenses so that the light-shielding member shielding light passing through one of the first lenses so as not to enter the other one of the first lenses, wherein the light-shielding member comprises a projecting portion projecting outside from a rear surface of the first lenses facing the light sources in a thickness direction of the first lenses, and the light-shielding member that comprises the extending portion and the projecting portion is formed in an inverted wedge shape that decreases in thickness toward the rear surface of the first lenses.  The best prior arts of record, Miki and Yamashita, collectively disclose the invention but Examiner does not find sufficient reason or motivation to modify the optical unit in Miki such that an end portion of the extending portion of the light shielding member 32 be within the first lenses 30 and wherein both the extending portion and projecting portion are formed in an inverted wedge shape that decreases in thickness toward the rear surface of the first lenses.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 5, 7, 9, 11, 13 and 15 are allowable in that they are dependent on, and further limit claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN P GRAMLING/Primary Examiner, Art Unit 2875